848 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gregory L. OAKLEY, Jr., Plaintiff-Appellant,v.George WILSON, et al., Defendants-Appellees.
No. 87-6344.
United States Court of Appeals, Sixth Circuit.
May 4, 1988.

Before MERRITT and CORNELIA G. KENNEDY, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Plaintiff appeals the district court's judgment sua sponte dismissing his 42 U.S.C. Sec. 1983 action for frivolity.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the plaintiff's brief, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff claimed that defendants have deprived him of his liberty interest in parole by failing to expunge inaccurate information from his presentence report.


3
Upon consideration, we affirm the district court's judgment pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, because plaintiff lacks a constitutionally protected liberty interest in parole and he has not yet been injured by the deprivation of any state-created interest.   See Greenholtz v. Inmates of Nebraska Penal Complex, 442 U.S. 1 (1979);  Pruett v. Levi, 622 F.2d 256 (6th Cir.1980) (per curiam).